EXHIBIT 10.2

CONTRIBUTION AGREEMENT

This Contribution Agreement (this “Agreement”), dated as of August 1, 2006 (the
“Effective Date”), is entered into by and among Enterprise Gas Processing, LLC,
a Delaware limited liability company (“Enterprise”), TEPPCO GP, Inc., a Delaware
corporation (“TGP”) and TEPPCO Midstream Companies, L.P., a Delaware limited
partnership (“TMC” and together with TGP, the “TEPPCO Parties”), and Jonah Gas
Gathering Company, a Wyoming general partnership and an affiliate of the TEPPCO
Parties (“Jonah”).

RECITALS

WHEREAS, Jonah was formed on June 20, 1996 by the execution of the Agreement of
Partnership (“Original Agreement”) by and between Green River Pipeline LLC, a
Wyoming limited liability company (“Green River”), and Jonah Pipeline Company, a
Michigan corporation.

WHEREAS, McMurray Oil Company, a Wyoming corporation (“MOC”) acquired the
Partnership Interest of Jonah Pipeline Company in Jonah;

WHEREAS, on September 28, 2001, (i) TGP acquired from MOC and Green River,
0.001% of their respective Partnership Interests in Jonah and (ii) TMC acquired
from MOC and Green River, 99.999% of their respective Partnership Interests in
Jonah;

WHEREAS, immediately prior to the execution of this Agreement, TGP held a 0.001%
Partnership Interest and TMC held a 99.999% Partnership Interest;

WHEREAS, Jonah owns and operates a gas gathering system in Lincoln, Sublette and
Sweetwater Counties, Wyoming, which gathers gas from the Jonah Field and the
Pinedale Anticline Field to points of interconnection with various other
facilities, together with its lines of pipe, valves, tanks, interconnections,
buildings, machinery, equipment, parts, tools, supplies and other related assets
(collectively, the “Jonah Gas Gathering System”);

WHEREAS, on February 13, 2006, Enterprise Products Partners L.P., a Delaware
limited partnership and TEPPCO Partners, L.P., a Delaware limited partnership
(“TEPPCO Partners”) entered into a letter of intent relating to the formation of
a joint venture with respect to the Partnership which letter of intent is
superseded and replaced upon execution of this Agreement and the Partnership
Agreement (defined below);

WHEREAS, prior to the Effective Date, Enterprise Products has funded certain
portions of an expansion of the Jonah Gas Gathering System, which expansion when
completed shall consist of the installation of new compression, related new
piping and certain related facilities, all as more particularly described in
Section 4 of that certain Gas Gathering Agreement dated as of February 1, 2006,
between EnCana Oil & Gas (USA) Inc. and Jonah (the “Jonah Expansion”), on behalf
of Enterprise and in contemplation of Enterprise entering into this Agreement on
the terms herein set forth;


--------------------------------------------------------------------------------




 

WHEREAS, the Jonah Expansion is to be completed pursuant to a joint venture on
the terms and conditions set forth in this Agreement and Jonah’s Amended and
Restated Agreement of Partnership (“Partnership Agreement”), which amends and
restates the Original Agreement in its entirety, such Partnership Agreement to
be executed and delivered by Enterprise and the TEPPCO Parties concurrent with
this Agreement;

WHEREAS, on the Effective Date, TMC will contribute all of its interest in Jonah
Gas Marketing, LLC to the Partnership pursuant to this Agreement and after such
contribution the Partnership will own 100% of the outstanding membership
interests in Jonah Gas Marketing, LLC;

WHEREAS, prior to the Effective Date, all intercompany accounts payable by Jonah
to TEPPCO Partners, L.P. or its Affiliates have been converted into Partners’
capital so that on the Effective Date Jonah does not have any amounts which are
payable to any of its Partners or Affiliates; and

WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
given to them in the Partnership Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises contained herein and in the Partnership Agreement, the benefits to be
derived by each party hereunder and thereunder, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


ARTICLE 1
CONTRIBUTION


SECTION 1.1.           CONTRIBUTION.  SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, ENTERPRISE HEREBY IRREVOCABLY COMMITS TO FUND THE JONAH EXPANSION (NET
OF THOSE AMOUNTS PREVIOUSLY FUNDED BY ENTERPRISE AND SUBJECT TO THE TEPPCO
PARTIES’ RELATED SHARING AND REIMBURSEMENT OBLIGATIONS), ALL AS MORE
PARTICULARLY DESCRIBED IN THE PARTNERSHIP AGREEMENT, IN EXCHANGE FOR THE
ISSUANCE OF A CERTAIN PARTNERSHIP INTEREST AND SHARING RATIO IN JONAH, THE TERMS
OF WHICH ARE DETAILED IN THE PARTNERSHIP AGREEMENT, SPECIFICALLY EXHIBIT A
ATTACHED THERETO.


SECTION 1.2.           ENTERPRISE PARTNERSHIP INTEREST AND SHARING RATIO.  UPON
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE PARTNERSHIP AGREEMENT (WHICH IS
BEING EXECUTED AND DELIVERED SIMULTANEOUSLY HEREWITH), JONAH SHALL ISSUE, AND
ENTERPRISE SHALL HAVE, ITS PARTNERSHIP INTEREST AND SHARING RATIO IN JONAH AS
SET FORTH IN EXHIBIT A TO THE PARTNERSHIP AGREEMENT.


ARTICLE 2
REPRESENTATIONS AND WARRANTIES


SECTION 2.1.           REPRESENTATIONS AND WARRANTIES OF THE TEPPCO PARTIES. 
EACH OF THE TEPPCO PARTIES, JOINTLY AND SEVERALLY, REPRESENT AND WARRANT TO
ENTERPRISE AS FOLLOWS:

2


--------------------------------------------------------------------------------




 


(A)           ORGANIZATION AND QUALIFICATION.  TGP IS A DELAWARE CORPORATION
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF DELAWARE WITH FULL POWER AND AUTHORITY TO OWN OR LEASE, AS THE CASE MAY
BE, AND TO OPERATE ITS PROPERTIES AND CONDUCT ITS BUSINESS AS CURRENTLY BEING
CONDUCTED.  TMC IS A DELAWARE LIMITED PARTNERSHIP DULY FORMED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE WITH FULL
PARTNERSHIP POWER AND AUTHORITY TO OWN OR LEASE, AS THE CASE MAY BE, AND TO
OPERATE ITS PROPERTIES AND CONDUCT ITS BUSINESS AS CURRENTLY BEING CONDUCTED. 
JONAH IS A WYOMING GENERAL PARTNERSHIP DULY FORMED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF WYOMING WITH FULL PARTNERSHIP POWER AND
AUTHORITY TO OWN OR LEASE, AS THE CASE MAY BE, AND TO OPERATE ITS PROPERTIES AND
CONDUCT ITS BUSINESS AS CURRENTLY BEING CONDUCTED.  EACH OF THE TEPPCO PARTIES
AND JONAH IS DULY QUALIFIED AS A FOREIGN ORGANIZATION, IN GOOD STANDING, IN EACH
JURISDICTION REQUIRING SUCH QUALIFICATION, EXCEPT WHERE THE FAILURE TO HAVE SUCH
QUALIFICATION WOULD NOT HAVE MATERIAL ADVERSE EFFECT ON ITS BUSINESS,
OPERATIONS, PROSPECTS OR CONDITION (FINANCIAL OR OTHERWISE) (A “MATERIAL ADVERSE
EFFECT”).


(B)           AUTHORITY; CONSENTS; NO CONFLICTS.  EACH OF THE TEPPCO PARTIES AND
JONAH HAS ALL REQUISITE POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AS
PRESENTLY CONDUCTED, TO ENTER INTO THIS AGREEMENT AND THE PARTNERSHIP AGREEMENT,
AS APPLICABLE, AND TO PERFORM ITS OBLIGATIONS HEREUNDER AND THEREUNDER.  THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE PARTNERSHIP AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY AND VALIDLY
AUTHORIZED AND APPROVED BY ALL REQUISITE ACTION ON THE PART OF EACH OF THE
TEPPCO PARTIES AND JONAH AND WILL NOT (I) REQUIRE ANY CONSENT, AUTHORIZATION OR
APPROVAL OF, OR EXEMPTION BY, OR FILING UNDER ANY PROVISION OF ANY LAW, STATUTE,
RULE OR REGULATION TO WHICH THE TEPPCO PARTIES, JONAH OR THE JONAH GAS GATHERING
SYSTEM ARE SUBJECT, (II)  VIOLATE ANY PROVISION OF THE TEPPCO PARTIES’ OR
JONAH’S CERTIFICATE OF INCORPORATION, BYLAWS, PARTNERSHIP AGREEMENT OR OTHER
GOVERNING DOCUMENTS, (III) VIOLATE ANY JUDGMENT, ORDER, WRIT OR DECREE OF ANY
COURT APPLICABLE TO THE TEPPCO PARTIES, JONAH OR THE JONAH GAS GATHERING SYSTEM,
(IV) CONFLICT WITH, RESULT IN A BREACH OF, CONSTITUTE A DEFAULT UNDER, OR
ACCELERATE OR PERMIT THE ACCELERATION OF THE PERFORMANCE REQUIRED BY, OR REQUIRE
ANY CONSENT, AUTHORIZATION OR APPROVAL UNDER ANY AGREEMENT, CONTRACT,
COMMITMENT, LEASE OR OTHER INSTRUMENT, DOCUMENT OR UNDERTAKING TO WHICH THE
TEPPCO PARTIES OR JONAH IS A PARTY OR BY WHICH THE TEPPCO PARTIES, JONAH OR ANY
PART OF THE JONAH GAS GATHERING SYSTEM IS BOUND OR (V) RESULT IN THE CREATION OR
IMPOSITION OF ANY ENCUMBRANCE UPON JONAH OR THE JONAH GAS GATHERING SYSTEM,
EXCEPT IN THE CASE OF CLAUSES (I), (IV) AND (V) AS WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.


(C)           EXECUTION; ENFORCEABILITY.  THIS AGREEMENT AND THE PARTNERSHIP
AGREEMENT HAVE BEEN DULY EXECUTED AND DELIVERED ON BEHALF OF EACH OF THE TEPPCO
PARTIES AND JONAH, AS APPROPRIATE, AND CONSTITUTE LEGAL, VALID AND BINDING
OBLIGATIONS OF EACH OF THE TEPPCO PARTIES AND JONAH ENFORCEABLE AGAINST EACH OF
THE TEPPCO PARTIES AND JONAH IN ACCORDANCE WITH THEIR TERMS, EXCEPT TO THE
EXTENT THAT ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, MORATORIUM
OR OTHER SIMILAR LAWS PRESENTLY OR HEREAFTER IN EFFECT RELATING TO OR AFFECTING
THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF
EQUITY (REGARDLESS OF WHETHER ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW).

3


--------------------------------------------------------------------------------




 


(D)           PAYMENT OF TAXES.  JONAH HAS PAID IN FULL ALL TAXES AND
ASSESSMENTS DUE AGAINST THE JONAH GAS GATHERING SYSTEM TO THE APPLICABLE TAXING
AUTHORITY, EXCEPT FOR TAXES BEING CONTESTED IN GOOD FAITH.  ALL TAX RETURNS AND
REPORTS REQUIRED BY APPLICABLE LAW OR GOVERNMENTAL REGULATIONS HAVE BEEN FILED
BY JONAH, AND SUCH RETURNS AND REPORTS ARE TRUE, CORRECT AND COMPLETE AND
PRESENT FAIRLY AND ACCURATELY THE INFORMATION REQUIRED TO BE SHOWN THEREIN. 
THERE ARE NO TAX DEFICIENCIES THAT HAVE BEEN ASSESSED, OR ARE PROPOSED OR
THREATENED, AND NO AUDIT OF JONAH BY ANY FEDERAL, STATE OR LOCAL AUTHORITY IS IN
PROGRESS, PROPOSED OR, TO THE KNOWLEDGE OF THE TEPPCO PARTIES AND JONAH,
THREATENED.  THERE ARE NO TAX LIENS UPON THE JONAH GAS GATHERING SYSTEM OTHER
THAN FOR TAXES NOT YET DUE.


(E)           INFORMATION.  THE TEPPCO PARTIES AND JONAH HAVE PROVIDED
ENTERPRISE WITH INFORMATION RELATING TO THE JONAH GAS GATHERING SYSTEM THAT IS
COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS.  NO REPRESENTATION OR WARRANTY
OF EITHER THE TEPPCO PARTIES OR JONAH CONTAINED IN THIS AGREEMENT CONTAINS ANY
UNTRUE STATEMENT OF MATERIAL FACT, OR OMITS TO STATE ANY MATERIAL FACT NECESSARY
TO MAKE THE STATEMENTS MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING.  ALL CONTRACTS, PERMITS AND OTHER DOCUMENTS AND
INSTRUMENTS FURNISHED OR MADE AVAILABLE TO ENTERPRISE BY THE TEPPCO PARTIES AND
JONAH, INCLUDING BUT NOT LIMITED TO OPERATIONAL INFORMATION AND THE EASEMENTS,
GAS CONTRACTS, PERMITS AND RECORDS, ARE TRUE, COMPLETE AND ACCURATE ORIGINALS OR
COPIES OF ORIGINALS AND INCLUDE ALL AMENDMENTS, SUPPLEMENTS, WAIVERS AND
MODIFICATIONS THERETO.  THERE IS NO FACT, DEVELOPMENT OR THREATENED DEVELOPMENT
(EXCLUDING GENERAL ECONOMIC FACTORS AFFECTING BUSINESS IN GENERAL) THAT EITHER
THE TEPPCO PARTIES OR JONAH HAS NOT DISCLOSED TO ENTERPRISE IN THIS AGREEMENT OR
THE SCHEDULES HERETO THAT MAY HAVE A MATERIAL ADVERSE EFFECT OR, SO FAR AS
EITHER THE TEPPCO PARTIES OR JONAH CAN NOW FORESEE, MAY IN THE FUTURE HAVE A
MATERIAL ADVERSE EFFECT ON THE JONAH GAS GATHERING SYSTEM OR THE PARTNERSHIP.


(F)            CAPITALIZATION.  THE TEPPCO PARTIES OWN ALL OF THE ISSUED AND
OUTSTANDING PARTNERSHIP INTERESTS OF JONAH, WHICH INTERESTS ARE SET FORTH IN THE
RECITALS TO THIS AGREEMENT, AND OWN SUCH INTERESTS FREE AND CLEAR OF ALL
ENCUMBRANCES OF ANY NATURE WHATSOEVER.  JONAH HAS NO OTHER OUTSTANDING EQUITY
INTERESTS AND THERE ARE NO OUTSTANDING CONTRACTS, AGREEMENTS, SUBSCRIPTIONS,
OPTIONS, RIGHTS, WARRANTS OR OTHER COMMITMENTS OF ANY NATURE WHATSOEVER RELATING
TO THE ISSUANCE, SALE, TRANSFER, EXCHANGE OR CONVERSION OF ANY EQUITY, DEBT OR
OTHER SECURITIES OF JONAH.  JONAH DOES NOT OWN ANY EQUITY OR OTHER INTEREST IN
ANY OTHER PERSON; PROVIDED THAT, ON THE EFFECTIVE DATE AND SIMULTANEOUSLY WITH
THE SIGNING OF THIS AGREEMENT AND THE PARTNERSHIP AGREEMENT, TMC WILL CONTRIBUTE
ALL OF ITS INTEREST IN JONAH GAS MARKETING, LLC TO THE PARTNERSHIP AND AFTER
SUCH CONTRIBUTION THE PARTNERSHIP WILL OWN 100% OF THE OUTSTANDING MEMBERSHIP
INTERESTS IN JONAH GAS MARKETING, LLC.


(G)           FINANCIAL STATEMENTS; RECORDS.  THE TEPPCO PARTIES AND JONAH HAVE
DELIVERED TO ENTERPRISE: THE MARCH 31, 2006 BALANCE SHEET (THE “BALANCE SHEET”)
OF JONAH AND THE STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31,
2006. SUCH FINANCIAL STATEMENTS AND NOTES FAIRLY PRESENT THE FINANCIAL CONDITION
AND RESULTS OF OPERATIONS OF JONAH AND

4


--------------------------------------------------------------------------------




 


THE JONAH GAS GATHERING SYSTEM AS AT THE RESPECTIVE DATES OF AND FOR THE PERIODS
REFERRED TO IN SUCH FINANCIAL STATEMENTS AND REFLECT THE CONSISTENT APPLICATION
OF THE ACCOUNTING PRINCIPLES APPLIED THERETO.  THE RECORDS OF JONAH AND THE
JONAH GAS GATHERING SYSTEM, ALL OF WHICH HAVE BEEN MADE AVAILABLE TO ENTERPRISE,
ARE COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS AND HAVE BEEN PREPARED AND
MAINTAINED IN ACCORDANCE WITH SOUND BUSINESS PRACTICES AND, WHERE APPLICABLE, IN
CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND IN COMPLIANCE IN
ALL MATERIAL RESPECTS WITH APPLICABLE LAWS AND REGULATIONS.


(H)           NO UNDISCLOSED LIABILITIES; RELEASE OF GUARANTEE.  EXCEPT AS SET
FORTH ON SCHEDULE 2.1(H), JONAH AND THE JONAH GAS GATHERING SYSTEM HAVE NO
LIABILITIES OR OBLIGATIONS OF ANY NATURE (WHETHER KNOWN OR UNKNOWN AND WHETHER
ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE) EXCEPT FOR LIABILITIES OR
OBLIGATIONS REFLECTED OR RESERVED AGAINST IN THE BALANCE SHEET AND CURRENT
LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS.  JONAH (I) HAS OBTAINED
A RELEASE FROM THAT CERTAIN GUARANTEE GRANTED BY JONAH TO WACHOVIA BANK,
NATIONAL ASSOCIATION PURSUANT TO THE PROVISIONS OF SECTION 14.04 OF THE
INDENTURE BETWEEN TEPPCO PARTNERS, L.P., AS ISSUER, TE PRODUCTS PIPELINE COMPANY
LIMITED PARTNERSHIP, TCTM, L.P., TEPPCO MIDSTREAM COMPANIES, L.P. AND JONAH,
EACH AS SUBSIDIARY GUARANTORS AND WACHOVIA BANK, NATIONAL ASSOCIATION, AS
TRUSTEE AND (II) HAS OBTAINED A SIMILAR RELEASE OF ITS SUBSIDIARY GUARANTEE
UNDER THE AMENDED AND RESTATED CREDIT AGREEMENT OF TEPPCO PARTNERS, L.P.


(I)            ABSENCE OF CHANGES.  EXCEPT AS AND TO THE EXTENT SET FORTH ON
SCHEDULE 2.1(I) OR AS CONTEMPLATED BY THIS AGREEMENT OR THE PARTNERSHIP
AGREEMENT, SINCE MARCH 31, 2006, JONAH HAS NOT, DIRECTLY OR INDIRECTLY:

(1)           MADE ANY AMENDMENT TO ITS PARTNERSHIP AGREEMENT OR OTHER
ORGANIZATIONAL DOCUMENTS, OR CHANGED THE CHARACTER OF ITS BUSINESS IN ANY
MATERIAL MANNER;

(2)           EXPERIENCED ANY EVENT, DEVELOPMENT OR CONDITION OF ANY CHARACTER
THAT HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
JONAH OR THE JONAH GAS GATHERING SYSTEM;

(3)           ENTERED INTO ANY AGREEMENT OR TRANSACTION OUTSIDE THE ORDINARY
COURSE OF BUSINESS, EXCEPT IN CONNECTION WITH THE JONAH EXPANSION; OR

(4)           MADE ANY CAPITAL EXPENDITURE OR COMMITMENT OTHER THAN IN THE
ORDINARY COURSE OF BUSINESS AND EXCEPT IN CONNECTION WITH THE JONAH EXPANSION.


(J)            CONDITION OF SYSTEM, LEGALITY OF USE, TITLE, SUFFICIENCY OF
ASSETS.

(1)           THE JONAH GAS GATHERING SYSTEM IS IN GOOD AND SERVICEABLE
CONDITION (NORMAL WEAR AND TEAR EXCEPTED) AND SUITABLE FOR THE USES FOR WHICH IT
IS INTENDED AND HAS BEEN MAINTAINED IN ACCORDANCE WITH INDUSTRY PRACTICES
REGARDING GATHERING SYSTEMS OF SIMILAR SIZE AND OPERATING IN SUBSTANTIALLY THE
SAME GEOGRAPHIC AREA.

5


--------------------------------------------------------------------------------




 

THE JONAH GAS GATHERING SYSTEM AND ITS USES CONFORM IN ALL MATERIAL RESPECTS TO
ALL APPLICABLE LAWS.  JONAH HAS COMPLIED IN ALL MATERIAL RESPECTS WITH ALL LAWS,
RULES, REGULATIONS, ORDINANCES AND ORDERS OF ALL FEDERAL, STATE, COUNTY,
MUNICIPAL, LOCAL AND OTHER GOVERNMENTAL BODIES, AUTHORITIES AND AGENCIES HAVING
JURISDICTION OVER THE JONAH GAS GATHERING SYSTEM.  NO PORTION OF THE JONAH GAS
GATHERING SYSTEM HAS BEEN FOUND TO BE SUBJECT TO THE JURISDICTION OF THE FEDERAL
ENERGY REGULATORY COMMISSION UNDER THE NATURAL GAS ACT OF 1938, THE NATURAL GAS
POLICY ACT OF 1978 OR THE INTERSTATE COMMERCE ACT.

(2)           JONAH HAS GOOD AND MARKETABLE TITLE TO THE JONAH GAS GATHERING
SYSTEM.  FOR PURPOSES OF THIS AGREEMENT, “GOOD AND MARKETABLE” TITLE SHALL MEAN
THAT TITLE WHICH GRANTS THE TITLE HOLDER ALL RIGHT, TITLE AND INTEREST IN AND TO
THE JONAH GAS GATHERING SYSTEM, FREE AND CLEAR OF ALL ENCUMBRANCES (OTHER THAN
THOSE SET FORTH IN SCHEDULE 2.1(J)).  EXCEPT AS SET FORTH ON SCHEDULE 2.1(J),
EXCEPT FOR PERMITTED ENCUMBRANCES, THERE ARE NO INDEBTEDNESS, BORROWINGS, LOAN
AGREEMENTS, PROMISSORY NOTES, PLEDGES, MORTGAGES, GUARANTEES, AND SIMILAR
LIABILITIES (DIRECT AND INDIRECT) THAT ARE SECURED BY OR CONSTITUTE AN
ENCUMBRANCE ON THE JONAH GAS GATHERING SYSTEM, AND THERE ARE NO PREFERENTIAL OR
SIMILAR RIGHTS TO PURCHASE ANY PORTION OF THE JONAH GAS GATHERING SYSTEM.  THE
TEPPCO PARTIES AND JONAH HAVE GIVEN ENTERPRISE ACCESS TO ALL TITLE INFORMATION
IN THEIR POSSESSION RELATING TO THE JONAH GAS GATHERING SYSTEM, INCLUDING
WITHOUT LIMITATION THE FOLLOWING:

(I)            COPIES OF ALL TITLE OPINIONS AND REPORTS PERTAINING TO THE JONAH
GAS GATHERING SYSTEM;

(II)           ALL ABSTRACTS OF TITLE AND STATUS REPORTS PERTAINING TO THE JONAH
GAS GATHERING SYSTEM;

(III)          COPIES OF ALL EASEMENTS, PRIOR CONVEYANCES OF INTERESTS CREATED
THEREBY, UNITIZATION, POOLING AND OPERATING AGREEMENTS, DIVISION AND TRANSFER
ORDERS, MORTGAGES, DEEDS OF TRUST, SECURITY AGREEMENTS, CHATTEL MORTGAGES,
FINANCING STATEMENTS AND OTHER ENCUMBRANCES AFFECTING THE TITLE TO OR THE VALUE
OF THE JONAH GAS GATHERING SYSTEM AND COPIES OF ALL OTHER CONTRACTS AND
DOCUMENTS AFFECTING THE TITLE TO OR THE VALUE OF THE JONAH GAS GATHERING SYSTEM;

(IV)          EVIDENCE THAT ALL RENTALS, ROYALTIES AND OTHER PAYMENTS DUE UNDER
THE EASEMENTS AND CONTRACTS PERTAINING TO THE JONAH GAS GATHERING SYSTEM HAVE
BEEN PAID AND ACCEPTED;

(V)           EVIDENCE THAT ALL AD VALOREM, PROPERTY, PRODUCTION, SEVERANCE,
EXCISE AND SIMILAR TAXES AND ASSESSMENTS BASED ON OR MEASURED BY THE OWNERSHIP
OF THE JONAH GAS GATHERING SYSTEM HAVE BEEN

6


--------------------------------------------------------------------------------




 

PROPERLY AND TIMELY PAID;

(VI)          OWNERSHIP MAPS AND SURVEYS RELATING TO THE JONAH GAS GATHERING
SYSTEM;

(VII)         COPIES OF ALL LEASE RECORDS AND DATA SHEETS AND TO BONUSES,
RENTALS AND ROYALTIES PAYABLE THEREUNDER; AND

(VIII)        UCC SEARCH CERTIFICATES AND OTHER CERTIFICATES AND TITLE
INFORMATION.

(3)           EXCEPT AS SET FORTH ON SCHEDULE 2.1(J), JONAH’S ASSETS, INCLUDING
THE JONAH GAS GATHERING SYSTEM, ARE SUFFICIENT FOR THE CONTINUED CONDUCT OF
JONAH’S BUSINESS AFTER THE CLOSING IN THE SAME MANNER AS CONDUCTED PRIOR TO THE
CLOSING.


(K)           CONTRACT OBLIGATIONS.  ALL CONTRACTS (INCLUDING, WITHOUT
LIMITATION, ALL EASEMENTS AND ALL GAS CONTRACTS) PERTAINING TO THE JONAH GAS
GATHERING SYSTEM ARE IN FULL FORCE AND EFFECT, ARE VALID AND SUBSISTING, AND, AS
TO THE EASEMENTS, COVER THE ENTIRE ESTATES OR RIGHTS THAT THEY PURPORT TO
COVER.  ENTERPRISE HAS BEEN PROVIDED WITH ACCESS TO ALL SUCH CONTRACTS AND THERE
ARE NO OTHER WRITTEN OR, TO THE KNOWLEDGE OF THE TEPPCO PARTIES ORAL,
AGREEMENTS, CONTRACTS, COMMITMENTS OR ARRANGEMENTS WHICH AFFECT THE JONAH GAS
GATHERING SYSTEM IN A MATERIAL WAY OTHER THAN SUCH CONTRACTS SO DESCRIBED.  ALL
PAYMENTS DUE UNDER SUCH CONTRACTS HAVE BEEN MADE AND ACCEPTED, AND ALL
CONDITIONS NECESSARY TO KEEPING SUCH CONTRACTS IN FULL FORCE AND EFFECT HAVE
BEEN PERFORMED.  JONAH HAS NEVER BEEN ADVISED, DIRECTLY OR INDIRECTLY, BY ANY
OTHER PARTY OF A DEFAULT UNDER ANY SUCH CONTRACT WHICH CLAIM OF DEFAULT HAS NOT
BEEN RESOLVED.  NO OTHER PARTY TO ANY SUCH CONTRACT HAS OVERTLY THREATENED
TERMINATION THEREOF OR, TO THE KNOWLEDGE OF JONAH, IS IN MATERIAL DEFAULT
THEREUNDER.  JONAH HAS NOT RECEIVED WRITTEN NOTICE THAT IT IS IN CURRENT DEFAULT
UNDER ANY SUCH CONTRACT AND NO EVENT HAS OCCURRED WHICH WOULD CONSTITUTE SUCH A
DEFAULT.


(L)            LEGAL PROCEEDINGS.  EXCEPT AS SET FORTH ON SCHEDULE 2.1(L), THERE
IS NO SUIT, ACTION, INVESTIGATION, EXAMINATION OR OTHER PROCEEDING, OR ANY
CHANGE IN ANY ZONING OR BUILDING ORDINANCES, PENDING, INSTITUTED OR, TO THE
KNOWLEDGE OF THE TEPPCO PARTIES OR JONAH, THREATENED BEFORE ANY COURT OR
GOVERNMENTAL BODY, AUTHORITY OR AGENCY AND, TO THE KNOWLEDGE OF THE TEPPCO
PARTIES OR JONAH, NO CAUSE OF ACTION EXISTS THAT RELATES TO THE JONAH GAS
GATHERING SYSTEM.  JONAH IS NOT A PARTY TO OR SUBJECT OF ANY INJUNCTION,
JUDGMENT OR ORDER OF ANY COURT OR GOVERNMENTAL BODY, AUTHORITY OR AGENCY, NOR IS
IT A PARTY TO OR A SUBJECT OF ANY PROCEEDING, APPEAL OR NOTICE OF APPEAL OF ANY
OF THE FOREGOING.


(M)          ENVIRONMENTAL.

(1)           JONAH IS AND, AT ALL TIMES DURING THE TIME FOR WHICH ANY OF THE
TEPPCO PARTIES HAVE BEEN A PARTNER OF JONAH AND TO THE KNOWLEDGE OF THE TEPPCO
PARTIES PRIOR TO SUCH TIME, HAS BEEN AT ALL TIMES IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH

7


--------------------------------------------------------------------------------




 

ALL APPLICABLE ENVIRONMENTAL LAWS RELATING TO THE JONAH GAS GATHERING SYSTEM AND
THE USE THEREOF AND NO ENVIRONMENTAL ACTIVITY HAS OCCURRED IN VIOLATION OF, OR
SO AS TO IMPOSE ANY MATERIAL LIABILITY UNDER, ANY APPLICABLE ENVIRONMENTAL
LAWS.  JONAH AND THE JONAH GAS GATHERING SYSTEM HAVE ALL PERMITS, LICENSES,
VARIANCES, AND OTHER AUTHORIZATIONS NECESSARY UNDER ENVIRONMENTAL LAWS FOR THE
OWNERSHIP, USE, AND/OR OPERATION OF THE JONAH GAS GATHERING SYSTEM IN THE MANNER
CURRENTLY CONDUCTED, EXCEPT WHERE SUCH FAILURE WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT.

(2)           NO INVESTIGATIONS, INQUIRIES, ORDERS, HEARINGS, ACTIONS OR OTHER
PROCEEDINGS BY OR BEFORE ANY COURT OR GOVERNMENTAL AGENCY ARE PENDING OR, TO THE
KNOWLEDGE OF THE TEPPCO PARTIES OR JONAH, THREATENED IN CONNECTION WITH ANY
ENVIRONMENTAL ACTIVITY OR ALLEGED ENVIRONMENTAL ACTIVITY OR ACTUAL OR ALLEGED
VIOLATIONS OF, OR LIABILITIES UNDER, ENVIRONMENTAL LAWS, WHICH RELATE TO JONAH
OR THE JONAH GAS GATHERING SYSTEM.

(3)           NO WRITTEN OR, TO THE KNOWLEDGE OF THE TEPPCO PARTIES ORAL, CLAIM,
DEMAND, NOTICE, ORDER, DIRECTIVE, COMPLAINT OR OTHER COMMUNICATION HAS BEEN MADE
OR ISSUED OR, TO THE KNOWLEDGE OF THE TEPPCO PARTIES OR JONAH, IS THREATENED BY
ANY GOVERNMENT AGENCY OR THIRD PARTY AGAINST OR WITH RESPECT TO THE JONAH GAS
GATHERING SYSTEM RELATING TO DAMAGE, CONTRIBUTION, COST RECOVERY, COMPENSATION,
LOSS OR INJURY RESULTING FROM ANY HAZARDOUS SUBSTANCES OR ACTUAL OR ALLEGED
VIOLATIONS OF, OR LIABILITIES UNDER, ENVIRONMENTAL LAWS.


(N)           COMPLIANCE.  EXCEPT AS DISCLOSED ON SCHEDULE 2.1(N), THE JONAH GAS
GATHERING SYSTEM HAS IN ALL MATERIAL RESPECTS BEEN OPERATED IN COMPLIANCE WITH
ANY AND ALL APPLICABLE LAWS, ORDERS, RULES, REGULATIONS, JUDGMENTS OR DECREES OF
ANY GOVERNMENTAL AUTHORITY, INCLUDING THE COMMON OR CIVIL LAW, INCLUDING, BUT
NOT LIMITED TO, THOSE RELATING TO OCCUPATIONAL SAFETY AND HEALTH, CONSUMER
PRODUCT SAFETY, EMPLOYEE BENEFITS, ENVIRONMENTAL LAWS, ZONING LAWS OR
REGULATIONS AND LAWS AND REGULATIONS PERTAINING TO OIL AND GAS OPERATIONS,
PIPELINES, AND THE GATHERING, STORAGE AND TRANSPORTATION OF HYDROCARBONS. 
EXCEPT AS DISCLOSED ON SCHEDULE 2.1(N), JONAH HAS OBTAINED ALL NECESSARY AND
APPROPRIATE FRANCHISES, LICENSES, LEASES AND PERMITS TO OWN AND OPERATE THE
JONAH GAS GATHERING SYSTEM AND TO CONDUCT JONAH’S BUSINESS AS CURRENTLY BEING
CONDUCTED AND IN ACCORDANCE WITH ALL RULES AND REGULATIONS OF ANY GOVERNMENTAL
AUTHORITY AS WOULD BE OBTAINED BY A PRUDENT OPERATOR, EXCEPT WHERE THE FAILURE
TO OBTAIN SUCH ITEMS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


(O)           INSURANCE.  JONAH MAINTAINS (EITHER DIRECTLY OR INDIRECTLY THROUGH
ITS AFFILIATES) INSURANCE WITH REPUTABLE INSURERS WITH RESPECT TO THE JONAH GAS
GATHERING SYSTEM AGAINST ALL RISKS NORMALLY INSURED AGAINST AND IN AMOUNTS
NORMALLY CARRIED BY ENTITIES OF SIMILAR SIZE ENGAGED IN SIMILAR LINES OF
BUSINESS.  ALL SUCH INSURANCE POLICIES ARE IN FULL FORCE AND EFFECT.


(P)           INTERCOMPANY PAYABLES.     PRIOR TO THE EFFECTIVE DATE, THE TEPPCO
PARTIES HAVE CAUSED ALL INTERCOMPANY ACCOUNTS PAYABLE OF JONAH TO TEPPCO
PARTNERS, L.P.

8


--------------------------------------------------------------------------------




 


AND/OR ITS AFFILIATES TO BE CONTRIBUTED TO THE CAPITAL OF JONAH WITHOUT PAYMENT
OR FURTHER OBLIGATION BY JONAH.


SECTION 2.2.           REPRESENTATIONS AND WARRANTIES OF ENTERPRISE.  ENTERPRISE
REPRESENTS AND WARRANTS TO EACH OF THE TEPPCO PARTIES AND JONAH AS FOLLOWS:


(A)           ORGANIZATION AND QUALIFICATION.  ENTERPRISE IS A DELAWARE LIMITED
LIABILITY COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF THE STATE OF DELAWARE.


(B)           AUTHORITY; CONSENTS; NO CONFLICTS.  ENTERPRISE HAS ALL REQUISITE
POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AS PRESENTLY CONDUCTED, TO ENTER
INTO THIS AGREEMENT AND THE PARTNERSHIP AGREEMENT, AND TO PERFORM ITS
OBLIGATIONS HEREUNDER AND THEREUNDER.  THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE PARTNERSHIP AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED AND APPROVED BY ALL REQUISITE
ACTION, ON THE PART OF ENTERPRISE, AND WILL NOT (I) REQUIRE ANY CONSENT,
AUTHORIZATION OR APPROVAL OF, OR EXEMPTION BY, OR FILING UNDER ANY PROVISION OF
ANY LAW, STATUTE, RULE OR REGULATION TO WHICH ENTERPRISE IS SUBJECT, (II) 
VIOLATE ANY PROVISION OF ENTERPRISE’S LIMITED LIABILITY COMPANY AGREEMENT OR
OTHER GOVERNING DOCUMENTS, (III) VIOLATE ANY JUDGMENT, ORDER, WRIT OR DECREE OF
ANY COURT APPLICABLE TO ENTERPRISE, (IV) CONFLICT WITH, RESULT IN A BREACH OF,
CONSTITUTE A DEFAULT UNDER, OR ACCELERATE OR PERMIT THE ACCELERATION OF THE
PERFORMANCE REQUIRED BY, OR REQUIRE ANY CONSENT, AUTHORIZATION OR APPROVAL UNDER
ANY AGREEMENT, CONTRACT, COMMITMENT, LEASE OR OTHER INSTRUMENT, DOCUMENT OR
UNDERTAKING TO WHICH ENTERPRISE IS A PARTY OR BY WHICH ENTERPRISE IS BOUND OR
(V) RESULT IN THE CREATION OR IMPOSITION OF ANY ENCUMBRANCE (OTHER THAN AS
CONTEMPLATED BY THIS AGREEMENT) UPON THE JONAH GAS GATHERING SYSTEM, EXCEPT IN
THE CASE OF CLAUSES (I), (IV) AND (V) AS WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT ON ENTERPRISE OR THE PARTNERSHIP.


(C)           EXECUTION; ENFORCEABILITY.  THIS AGREEMENT AND THE PARTNERSHIP
AGREEMENT HAVE BEEN DULY EXECUTED AND DELIVERED ON BEHALF OF ENTERPRISE, AND
CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF ENTERPRISE ENFORCEABLE
AGAINST ENTERPRISE IN ACCORDANCE WITH THEIR TERMS, EXCEPT TO THE EXTENT THAT
ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, MORATORIUM OR OTHER
SIMILAR LAWS PRESENTLY OR HEREAFTER IN EFFECT RELATING TO OR AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT
LAW).


ARTICLE 3
CLOSING


SECTION 3.1.           TRANSACTION DOCUMENTS.  SIMULTANEOUSLY WITH THE EXECUTION
OF THIS AGREEMENT, THE PARTIES SHALL EXECUTE, ACKNOWLEDGE AND DELIVER, AS
APPROPRIATE, THE FOLLOWING DOCUMENTS:


(A)           THE PARTNERSHIP AGREEMENT;

9


--------------------------------------------------------------------------------




 


(B)           THE ASSIGNMENT BY TMC OF ALL OF ITS INTEREST IN JONAH GAS
MARKETING, LLC TO THE PARTNERSHIP SO THAT AFTER SUCH CONTRIBUTION THE
PARTNERSHIP WILL OWN 100% OF THE OUTSTANDING MEMBERSHIP INTERESTS IN JONAH GAS
MARKETING, LLC;


(C)           THE RELEASE OF GUARANTEES OBTAINED FROM WACHOVIA BANK, NATIONAL
ASSOCIATION UNDER THE AMENDED AND RESTATED CREDIT AGREEMENT OF TEPPCO PARTNERS,
L.P. AND UNDER THE INDENTURE REFERRED TO IN SECTION 2.1(H); AND


(D)           SUCH OTHER DOCUMENTS AS THE PARTIES MAY REASONABLY REQUEST FOR THE
PURPOSE OF FACILITATING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE
PARTNERSHIP AGREEMENT.


SECTION 3.2.           CLOSING.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT
AND THE PARTNERSHIP AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN MAY SOMETIMES BE REFERRED TO HEREIN AS THE “CLOSING.”


ARTICLE 4
INDEMNIFICATION


SECTION 4.1.           TEPPCO PARTIES’ OBLIGATION TO INDEMNIFY.  EACH OF THE
TEPPCO PARTIES SHALL, JOINTLY AND SEVERALLY, DEFEND, INDEMNIFY AND HOLD HARMLESS
ENTERPRISE, ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, PARTNERS AND AFFILIATED
COMPANIES, FROM ANY AND ALL LOSSES, CLAIMS, DEMANDS, SUITS, LIABILITY, DAMAGES,
COSTS AND EXPENSES ARISING OUT OF OR RELATED TO (I) THE BREACH BY THE TEPPCO
PARTIES OF ANY OF THEIR RESPECTIVE REPRESENTATIONS, WARRANTIES OR COVENANTS
UNDER THIS AGREEMENT OR THE PARTNERSHIP AGREEMENT, (II) JONAH’S OWNERSHIP OR
OPERATION OF THE JONAH GAS GATHERING SYSTEM PRIOR TO CLOSING, EXCEPT TO THE
EXTENT SUCH LOSSES, CLAIMS, DEMANDS, SUITS, LIABILITIES, DAMAGES, COSTS AND
EXPENSES RELATE TO THE WILLFUL MISCONDUCT OF ENTERPRISE OR ITS AFFILIATES IN
OPERATING THE JONAH GAS GATHERING SYSTEM PRIOR TO THE CLOSING, OR (III) ANY
ENVIRONMENTAL ACTIVITY, OR VIOLATION OF OR LIABILITY UNDER ENVIRONMENTAL LAWS,
ARISING FROM ACTIVITIES WITH RESPECT TO, OR THE CONDITION OF, THE JONAH GAS
GATHERING SYSTEM PRIOR TO CLOSING, INCLUDING BUT NOT LIMITED TO THE EXPOSURE OF
ANY PERSON TO ANY SUCH ENVIRONMENTAL ACTIVITY AND REGARDLESS OF WHETHER SUCH
ENVIRONMENTAL ACTIVITY OR ANY RELATED CONDITION OR VIOLATION OF OR LIABILITY
UNDER ENVIRONMENTAL LAWS IS DISCOVERED ON, BEFORE OR AFTER THE DATE HEREOF AND
REGARDLESS OF WHETHER ARISING FROM ENTERPRISE’S STRICT LIABILITY WITH RESPECT TO
THE SAME (ITEMS (I), (II) AND (III) ABOVE ARE COLLECTIVELY REFERRED TO AS
“ENTERPRISE LOSSES”).


SECTION 4.2.           ENTERPRISE’S OBLIGATION TO INDEMNIFY.  ENTERPRISE SHALL
DEFEND, INDEMNIFY AND HOLD HARMLESS EACH OF THE TEPPCO PARTIES, AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, PARTNERS AND AFFILIATED
COMPANIES, FROM ANY AND ALL LOSSES, CLAIMS, DEMANDS, SUITS, LIABILITY, DAMAGES,
COSTS AND EXPENSES ARISING OUT OF OR RELATED TO THE BREACH BY ENTERPRISE OF ANY
OF ITS REPRESENTATIONS, WARRANTIES OR COVENANTS UNDER THIS AGREEMENT OR THE
PARTNERSHIP AGREEMENT (“TEPPCO LOSSES”).

10


--------------------------------------------------------------------------------


 


SECTION 4.3.           NOTICE OF ASSERTED LIABILITY, OPPORTUNITY TO DEFEND.  ANY
PERSON CLAIMING INDEMNIFICATION HEREUNDER SHALL BE REFERRED TO AS THE
“INDEMNIFIED PARTY” AND ANY PERSON AGAINST WHOM SUCH CLAIMS ARE ASSERTED
HEREUNDER IS REFERRED TO AS THE “INDEMNIFYING PARTY.”

(a)                                  The Indemnified Party shall give the
Indemnifying Party reasonably prompt notice of any claim for which indemnity is
sought.  To the extent the Indemnifying Party is prejudiced thereby, the failure
to provide reasonably prompt notice to the Indemnifying Party shall relieve the
Indemnifying Party from liability for such claims that it may have to the
Indemnified Party, but only to the extent the liability for such claims is
directly attributable to such failure to provide such prompt notice.

(b)                                 The Indemnifying Party shall have the right
to defend, settle, and compromise any proceedings involving claims for which
indemnification is sought with counsel of its own choosing (but reasonably
satisfactory to the Indemnified Party); provided that any such settlement,
compromise or other resolution shall include a full release of the Indemnified
Party from such claims.  If requested by the Indemnifying Party, the Indemnified
Party agrees to cooperate with Indemnifying Party and its counsel in the defense
or settlement of any such claim.  All costs of any such defense shall be borne
solely by the Indemnifying Party.  At its own expense, the Indemnified Party may
obtain its own counsel to participate in or assist with any settlement or
defense, but the Indemnifying Party shall have full authority to determine all
action to be taken in any such defense or settlement.


SECTION 4.4.           SURVIVAL.  THE REPRESENTATIONS, WARRANTIES, COVENANTS,
AGREEMENTS AND INDEMNITIES INCLUDED OR PROVIDED IN THIS AGREEMENT, OR IN ANY
EXHIBIT, DOCUMENT, CERTIFICATE OR OTHER INSTRUMENT DELIVERED PURSUANT HERETO,
SHALL SURVIVE THE CLOSING; PROVIDED THAT, (A) THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTION 2.1 (E), (G), THE FIRST SENTENCE OF (H), (I), (J), (K),
(L), (M), (N), (O) AND (P) SHALL SURVIVE FOR A PERIOD OF THREE YEARS, (B) THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 2(D) SHALL SURVIVE UNTIL THE
EXPIRATION OF ALL APPLICABLE STATUTES OF LIMITATIONS AND (C) THE REPRESENTATIONS
AND WARRANTIES CONTAINED IN SECTIONS 2.1(A), (B), (C), (F), THE LAST SENTENCE OF
(H), 2.2(A), (B) AND (C) SHALL SURVIVE INDEFINITELY.


SECTION 4.5.           LIMITATIONS ON LIABILITY.


(A)           OTHER THAN WITH RESPECT TO A BREACH OF THE REPRESENTATION
CONTAINED IN SECTION 2.1(F) OR (P) BY THE TEPPCO PARTIES, NO PARTY WILL HAVE ANY
LIABILITY (FOR INDEMNIFICATION OR OTHERWISE) WITH RESPECT TO THE MATTERS
DESCRIBED IN SECTIONS 4.1 OR 4.2 UNTIL THE TOTAL OF ALL LOSSES INCURRED OR
SUFFERED BY AN INDEMNIFIED PARTY WITH RESPECT TO SUCH MATTERS EXCEEDS $1,000,000
AND THEN SUCH PARTY WILL HAVE LIABILITY FOR SUCH INDEMNIFIED PARTY’S LOSSES FROM
THE

11


--------------------------------------------------------------------------------




 


FIRST DOLLAR THEREOF, SUBJECT TO THE OTHER LIMITATIONS CONTAINED IN THIS
SECTION.  NOTWITHSTANDING THE FOREGOING, THE TOTAL AGGREGATE AMOUNT FOR CLAIMS
FOR ENTERPRISE LOSSES SHALL NOT EXCEED $100 MILLION AND THE AGGREGATE AMOUNT FOR
CLAIMS FOR TEPPCO LOSSES SHALL NOT EXCEED $100 MILLION, EXCEPT IN THE CASE OF A
BREACH OF A REPRESENTATION AND WARRANTY CONTAINED IN SECTION 2.1(F) OR (P) IN
WHICH CASE THE AGGREGATE AMOUNT OF CLAIMS FOR ENTERPRISE LOSSES SHALL NOT EXCEED
$207.55 MILLION.


(B)           IN CALCULATING THE AMOUNT OF ANY LOSS FOR WHICH ANY INDEMNIFYING
PARTY IS LIABLE UNDER THIS ARTICLE, THERE SHALL BE DEDUCTED THE AMOUNT OF ANY
INSURANCE RECOVERIES FROM THIRD-PARTY INSURERS WHICH THE INDEMNIFIED PARTY
ACTUALLY RECEIVES AS A DIRECT CONSEQUENCE OF THE CIRCUMSTANCES TO WHICH THE LOSS
RELATED OR FROM WHICH THE LOSS RESULTED OR AROSE, EXCEPT TO THE EXTENT SUCH
INSURANCE RECOVERIES HAVE OR ARE REASONABLY ANTICIPATED TO RESULT IN FUTURE OR
RETROACTIVE PREMIUM INCREASES.


(C)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, THE
REMEDIES OF THE PARTIES SPECIFICALLY PROVIDED FOR BY THIS ARTICLE SHALL BE THE
SOLE AND EXCLUSIVE REMEDIES OF THE PARTIES FOR (I) ANY BREACH OR INACCURACY OF
THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT OR IN ANY
DOCUMENT FURNISHED OR DELIVERED PURSUANT HERETO, (II) THE FAILURE TO PERFORM ANY
COVENANTS, AGREEMENTS OR OBLIGATIONS CONTAINED IN THIS AGREEMENT OR IN ANY
DOCUMENT FURNISHED OR DELIVERED PURSUANT HERETO, OR (III) JONAH’S OWNERSHIP OR
OPERATION OF THE JONAH GAS GATHERING SYSTEM PRIOR TO CLOSING.


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IN NO
EVENT SHALL ANY PARTY BE LIABLE TO ANOTHER PARTY, EXCEPT WITH RESPECT TO A
LIABILITY IMPOSED AS A RESULT OF A THIRD-PARTY CLAIM OR ALLEGATION, FOR ANY
EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE, OR SPECULATIVE
DAMAGES, EVEN IF CAUSED BY THE SOLE, JOINT, AND/OR CONCURRENT NEGLIGENCE, STRICT
LIABILITY, OR OTHER FAULT OF SUCH PARTY.


SECTION 4.6.           PIONEER SILICA GEL PLANT ASSET SALE.  NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY, AFTER THE DATE HEREOF, IN THE EVENT
JONAH SHALL BECOME LIABLE TO ENTERPRISE GAS PROCESSING, LLC PURSUANT TO THE
INDEMNIFICATION PROVISIONS OF THAT CERTAIN PURCHASE AND SALE AGREEMENT BY AND
BETWEEN JONAH AND ENTERPRISE GAS PROCESSING, LLC DATED AS OF MARCH 31, 2006, THE
TEPPCO PARTIES OR TEPPCO PARTNERS, L.P. (AND NOT JONAH) SHALL DIRECTLY PAY TO
ENTERPRISE GAS PROCESSING, LLC ANY AMOUNTS DUE FROM JONAH TO ENTERPRISE GAS
PROCESSING, LLC PURSUANT TO SUCH AGREEMENT.  TO THE EXTENT THAT THE TEPPCO
PARTIES OR TEPPCO PARTNERS, L.P. IS UNABLE TO DIRECTLY PAY OR DOES NOT PAY
ENTERPRISE GAS PROCESSING, LLC DIRECTLY IN ACCORDANCE WITH THE PRECEDING
SENTENCE, SUCH NON-PAYMENT WILL CONSTITUTE A BREACH OF THIS AGREEMENT BY THE
TEPPCO PARTIES AND TEPPCO PARTNERS, L.P.  IN SUCH EVENT, JONAH SHALL MAKE SUCH
PAYMENT TO ENTERPRISE GAS PROCESSING, LLC AND WILL MAKE AN ADDITIONAL PAYMENT TO
ENTERPRISE IN AN AMOUNT WHICH COMPENSATES ENTERPRISE FOR THE PORTION OF THE
PAYMENT(S) MADE BY JONAH WHICH ARE ATTRIBUTABLE TO ENTERPRISE’S PARTNERSHIP
INTEREST (WITH SUCH AMOUNTS TO BE FURTHER GROSSED UP TO REFLECT SUCH ADDITIONAL
PAYMENT IN THE SAME MANNER).

12


--------------------------------------------------------------------------------




 


ARTICLE 5
DEFINITIONS


SECTION 5.1.           CERTAIN DEFINED TERMS.  CAPITALIZED TERMS USED HEREIN AND
NOT DEFINED ELSEWHERE IN THIS AGREEMENT SHALL HAVE THE MEANINGS GIVEN SUCH TERMS
AS IS SET FORTH BELOW.

 “Easements” means all easements, licenses, surface leases, rights-of-way,
servitudes and other surface rights and interests used in the operation of the
Jonah Gas Gathering System.

“Encumbrance” means any liens, claims, burdens, title defect, conflicting claim
of ownership right of way, hypothecations, or other legal or equitable
encumbrance, limitation, order, decree, judgment, stipulation, settlement,
attachment, restriction, right of first refusal, covenant, reservation, lease,
pledge, option, charge, claim, security interest, mortgage or any other right of
any third party.

“Environmental Activity” means any actual or threatened storage, holding,
existence, release, emission, discharge, generation, processing, abatement,
removal, investigation, remediation, monitoring, disposition, handling,
transportation or disposal of any Hazardous Substance at, from, under, into
and/or on the Jonah Gas Gathering System or otherwise relating to the Jonah Gas
Gathering System or any use of the Jonah Gas Gathering System which is regulated
by or for which standards of conduct or liability are imposed by any
Environmental Laws.  As used in regards to Environmental Activity, “release”
means releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, disposing, or dumping, other than a
release, spill, leak, pumping, pouring, emitting, emptying, discharge,
injection, escape, leach, disposal, or dumping of petroleum products and
byproducts which is permitted pursuant to Environmental Laws.

“Environmental Laws” means all laws including but not limited to federal, state,
municipal, county, local or other statutes and regulations, authorizations,
judgments, decrees, concessions, grants, orders, franchises, permits, agreements
and other restrictions and requirements relating to any Hazardous Substances,
Environmental Activity, the environment, pollution, health, a community’s right
to know, or worker protection.

“Gas Contracts” means those certain gas purchase, sales, gathering,
transportation and/or treating agreements described or identified on Exhibit A
attached hereto.

“Hazardous Substances” includes any pollutants, dangerous substances, toxic
substances, hazardous wastes, solid wastes, infectious wastes, regulated
substances, contaminants, hazardous materials, or hazardous substances as
defined in or pursuant to the Resource Conservation and Recovery Act, as
amended, the Comprehensive Environmental Response, Compensation and Liability
Act, as amended, or any other Environmental Laws; any

13


--------------------------------------------------------------------------------




 

material, waste, or substance that is or becomes regulated or classified under
Environmental Laws; and any substance, material or waste which is or contains
(i) petroleum, oil, or any fraction thereof, (ii) explosives, or (iii)
radioactive materials (including naturally occurring radioactive materials).

“Permits” means all regulatory permits which relate to the Jonah Gas Gathering
System, Easements or Gas Contracts, including, without limitation, those
described or identified on Exhibit B attached hereto.

“Permitted Encumbrances” means (i) liens for Taxes or assessments not yet due
and payable; (ii) terms and conditions of any leases that have been fully
disclosed to Enterprise on an appropriate schedule to this Agreement; (iii) such
liens, imperfections in title, charges, easements, restrictions, encumbrances or
other matters that are due to zoning or subdivision laws or regulations (A) that
do not materially and adversely affect the assets comprising the Jonah Gas
Gathering System for the uses to which such assets are put or the ability to
transfer or assign any such assets comprising the Jonah Gas Gathering System and
(B) which are of a nature that would be reasonably acceptable to a prudent
operator of natural gas assets and facilities of a type similar to the assets
comprising the Jonah Gas Gathering System; and (iv) such other liens,
imperfections in title, charges, easements, restrictions, encumbrances or other
matters (A) that do not materially and adversely affect the assets comprising
the Jonah Gas Gathering System for the use to which they are put or the ability
to transfer or assign any such assets and (B) which are of a nature that would
be reasonably acceptable to a prudent operator of natural gas assets and
facilities of a type similar to the assets comprising the Jonah Gas Gathering
System.

“Person” shall mean any individual, corporation, partnership, joint venture,
trust, unincorporated organization, other form of business or legal entity.

“Records” means all pertinent and material files, records and data relating to
the Jonah Gas Gathering System, Easements, Gas Contracts and Permits, including,
without limitation, books of account and other financial records, all management
records, process safety management plans, oil spill prevention plans and
records, plant operating procedures and records, title records, surveys, maps,
drawings, construction x-rays, pipeline certifications, reports and filings to
and with all applicable federal and state regulatory agencies.

“Taxes” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Code §59A), customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not and including any obligations to
indemnify or otherwise assume or succeed to the Tax liability of any other
person.

14


--------------------------------------------------------------------------------




 


SECTION 5.2.           OTHER DEFINITIONAL PROVISIONS.  REFERENCES MADE IN THIS
AGREEMENT, INCLUDING USE OF A PRONOUN, SHALL BE DEEMED TO INCLUDE WHERE
APPLICABLE, MASCULINE, FEMININE, SINGULAR OR PLURAL, INDIVIDUALS, PARTNERSHIPS
OR CORPORATIONS.  AS USED IN THIS AGREEMENT, “PARTY” SHALL MEAN ANY NATURAL
PERSON, CORPORATION, PARTNERSHIP, TRUST, ESTATE OR OTHER ENTITY.  AS USED IN
THIS AGREEMENT, “AFFILIATE” OF A PARTY SHALL MEAN ANY PARTNERSHIP, JOINT
VENTURE, CORPORATION OR OTHER ENTITY IN WHICH SUCH PARTY HAS AN INTEREST OR
WHICH CONTROLS, IS CONTROLLED BY OR IS UNDER COMMON CONTROL WITH SUCH PARTY.


ARTICLE 6
MISCELLANEOUS


SECTION 6.1.           EXPENSES.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN
THIS AGREEMENT, ALL FEES, COSTS AND EXPENSES INCURRED BY THE PARTIES IN
NEGOTIATING THIS AGREEMENT OR IN CONSUMMATING THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT SHALL BE PAID BY THE PARTY INCURRING THE SAME, INCLUDING, WITHOUT
LIMITATION, LEGAL AND ACCOUNTING FEES, COSTS AND EXPENSES.


SECTION 6.2.           PUBLICITY.  ALL PUBLIC ANNOUNCEMENTS CONCERNING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE JOINTLY PLANNED AND
COORDINATED BY AND AMONG THE PARTIES.  EXCEPT AS REQUIRED BY LAW, NO PARTY SHALL
ACT UNILATERALLY IN THIS REGARD WITHOUT THE PRIOR WRITTEN APPROVAL OF THE OTHER
PARTY, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD.


SECTION 6.3.           NOTICES.  ALL NOTICES AND COMMUNICATIONS REQUIRED OR
PERMITTED UNDER THIS AGREEMENT SHALL BE IN WRITING AND ANY COMMUNICATION OR
DELIVERY HEREUNDER SHALL BE DEEMED TO HAVE BEEN DULY MADE IF MADE OR DELIVERED
IN ACCORDANCE WITH ONE OR MORE OF THE METHODS SET FORTH IN THE PARTNERSHIP
AGREEMENT, ADDRESSED AS FOLLOWS:

If to TGP, TMC or TEPPCO:

TEPPCO Partners, L.P.

1100 Louisiana

Suite 1300

Houston, Texas 77002

Attn: Patricia Totten

Fax:  (713) 381-3957

Email: patotten@teppco.com

If to Jonah:

Jonah Gas Gathering Company

1100 Louisiana

Suite 1500

15


--------------------------------------------------------------------------------




 

Houston, Texas 77002

Attn: Bill Ordemann

Fax:  (713) 381-6960

Email: bordemann@eprod.com

If to Enterprise:

Enterprise Gas Processing, LLC

1100 Louisiana

Suite 1800

Houston, Texas 77002

Attn: Stephanie Hildebrandt

Fax:  (713) 381-6570

Email: shildebrandt@eprod.com

Any party may, by written notice so delivered to the other, change the address
to which delivery shall thereafter be made.


SECTION 6.4.           AMENDMENT.  THIS AGREEMENT MAY NOT BE ALTERED OR AMENDED,
OR ANY RIGHTS HEREUNDER WAIVED, EXCEPT BY AN INSTRUMENT IN WRITING EXECUTED BY
THE PARTY OR PARTIES TO BE CHARGED WITH SUCH AMENDMENT OR WAIVER.  NO WAIVER OF
ANY TERM, PROVISION OR CONDITION OF THIS AGREEMENT, IN ANY ONE OR MORE
INSTANCES, SHALL BE DEEMED TO BE OR CONSTRUED AS, A FURTHER OR CONTINUING WAIVER
OF ANY SUCH TERM, PROVISION OR CONDITION OR AS A WAIVER OF ANY OTHER TERM,
PROVISION OR CONDITION OF THIS AGREEMENT.


SECTION 6.5.           ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING UPON, AND
SHALL INURE TO THE BENEFIT OF THE PARTIES HERETO AND, EXCEPT AS OTHERWISE
PROHIBITED, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND NOTHING CONTAINED IN
THIS AGREEMENT EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON ANY OTHER PERSON
OR ENTITY ANY BENEFITS, RIGHTS OR REMEDIES.  NO PARTY MAY ASSIGN ITS RIGHTS OR
DELEGATE ITS DUTIES OR OBLIGATIONS UNDER THE TERMS OF THIS AGREEMENT WITHOUT THE
PRIOR WRITTEN CONSENT OF THE OTHER PARTIES HERETO.


SECTION 6.6.           HEADINGS.  THE HEADINGS OF THE ARTICLES AND SECTIONS OF
THIS AGREEMENT ARE FOR GUIDANCE AND CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
LIMIT OR OTHERWISE AFFECT ANY OF THE TERMS OR PROVISIONS OF THIS AGREEMENT.


SECTION 6.7.           GOVERNING LAW.  THIS AGREEMENT AND THE TRANSACTION
CONTEMPLATED HEREBY SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE
LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS WHICH
WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.


SECTION 6.8.           ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING THE EXHIBITS
AND SCHEDULES HERETO) AND THE PARTNERSHIP AGREEMENT CONSTITUTES THE ENTIRE
UNDERSTANDING BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
SUPERSEDING ALL NEGOTIATIONS, PRIOR

16


--------------------------------------------------------------------------------




 


DISCUSSIONS AND PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO SUCH SUBJECT
MATTER, INCLUDING THAT CERTAIN LETTER OF INTENT BETWEEN ENTERPRISE PRODUCTS AND
TEPPCO PARTNERS DATED FEBRUARY 13, 2006.  ALL OF SUCH EXHIBITS AND SCHEDULES ARE
HEREBY INCORPORATED IN THIS AGREEMENT BY REFERENCE AND CONSTITUTE A PART OF THIS
AGREEMENT.  THIS AGREEMENT MAY BE EXECUTED BY THE PARTIES IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL COUNTERPART BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  THIS AGREEMENT MAY
BE EXECUTED BY THE PARTIES THROUGH AN EXCHANGE OF SIGNED COUNTERPARTS VIA
FACSIMILE.


SECTION 6.9.           DISPUTES.  ANY DISPUTE, CONTROVERSY OR CLAIM (WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE INTERPRETATION, VALIDITY,
TERMINATION OR BREACH THEREOF, WILL BE RESOLVED IN ACCORDANCE WITH THE DISPUTE
RESOLUTION PROCEDURES SET FORTH IN SCHEDULE 10.23 OF THE PARTNERSHIP AGREEMENT
AND MADE A PART HEREOF.  THE PARTIES COVENANT THAT THEY SHALL NOT RESORT TO
COURT REMEDIES WITHOUT FIRST COMPLYING WITH THE PROVISIONS AS PROVIDED FOR IN
SCHEDULE 10.23 OF THE PARTNERSHIP AGREEMENT, OR FOR PRELIMINARY RELIEF IN AID
THEREOF.  A PARTY THAT FAILS TO COMPLY WITH THE TERMS AND CONDITIONS SET FORTH
IN SCHEDULE 10.23 OF THE PARTNERSHIP AGREEMENT OR THIS SECTION 6.9 SHALL PAY ALL
THE LEGAL COSTS INCURRED BY THE OTHER PARTNERS IN CONNECTION WITH THE
ENFORCEMENT THEREOF.

[Signature Page Follows]

17


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above mentioned.

TEPPCO GP, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

/s/ Jerry E. Thompson

 

Name:

 

Jerry E. Thompson

 

Title:

 

President and CEO

 

 

 

 

 

 

 

 

 

TEPPCO MIDSTREAM COMPANIES, L.P.,

 

by TEPPCO GP, INC., its general partner

 

 

 

 

 

 

 

 

 

By:

 

 

/s/ Jerry E. Thompson

 

Name:

 

Jerry E. Thompson

 

Title:

 

President and CEO

 

 

 

 

 

 

 

 

 

ENTERPRISE GAS PROCESSING, LLC

 

 

 

 

 

 

 

 

 

By:

 

 

/s/ Jim Teague

 

Name:

 

Jim Teague

 

Title:

 

Executive Vice President

 

 

 

 

 

 

 

 

 

JONAH GAS GATHERING COMPANY,

 

by TEPPCO GP, INC., its general partner

 

 

 

 

 

 

 

By:

 

 

/s/ Jerry E. Thompson

 

Name:

 

Jerry E. Thompson

 

Title:

 

President and CEO

 

 

 

 

 

For purposes of Section 4.6 and 6.9 hereof only:

 

AGREED AND APPROVED:

 

 

 

TEPPCO PARTNERS, L.P.,

 

by Texas Eastern Products Pipe Company LLC,

 

its general partner

 

 

 

 

 

 

 

 

 

By:

 

 

/s/ Jerry E. Thompson

 

Name:

 

Jerry E. Thompson

 

Title:

 

President and CEO

 


--------------------------------------------------------------------------------